                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                 No. 7:20-CV-00152-D

TONI BULLARD,                                 )
                                              )
                       Plaintiff,             )
                                              )
                       ~                      )       ORDER FOR PAYMENT OF
                                              )       ATTORNEY FEES UNDER
KILOLO KIJAKAZI, 1                            )       THE EQUAL ACCESS TO msTICE ACT
Acting Commissioner of Social Security,       )
                                              )
                       Defendant.             )
---------------,---)
                                                                                             )

       Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $4,480.00, in full satisfaction of any and all claims arising under the Equal Access to

Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the Treasury Offset

Program, payment will be made by check payable to Plaintiffs counsel, Matthew Woodard, and

mailed to his office at The Clauson Law Firm, PLLC P.O. Box 110205, Durham, North Carolina

27709, in accordance with Plaintiffs assignment to her attorney of her right to payment of

attorney's fees under the Equal Access to Justice Act.

       SO ORDERED this -~2,...=--'-r_    day of September, 2021




                                              JA  S C. DEVER III
                                              UNITED STATES DISTRICT WDGE




1
 On July 9, 2021, Kilolo Kijakazi became the Acting Commissioner of Social Security and is
automatically substituted as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of
the Social Security Act, 42 USC 405(g)(action survi~es regardless of any change in the person_
occupying the office:ofCommissioner of Social Security).




         Case 7:20-cv-00152-D Document 27 Filed 09/21/21 Page 1 of 1
